Citation Nr: 1009665	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-23 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability. 


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1994 to July 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2008 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

As the Veteran did not perfect the appeal of the claims for 
increase for posttraumatic stress disorder, headaches, and a 
left knee disability, the Board lacks appellate jurisdiction 
to review the claims. 

In September 2008, the Veteran failed to appear for a hearing 
before a Decision Review Officer.  In December 2009, the 
Veteran failed to appear for a hearing before the Board.  As 
good cause for failure to appear for the Board hearing is not 
shown, the Veteran's request for a hearing is deemed 
withdrawn.  38 C.F.R. § 20.702.

The claim for a total disability rating for compensation 
based on individual unemployability is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  


REMAND

The Veteran's service-connected disabilities are: 
temporomandibular joint syndrome, flat feet, posttraumatic 
stress disorder, patellofemoral joint syndrome of the left 
knee, migraine headache, sinusitis, and skin diseases.  The 
current combined disability rating is 80 percent.  



On VA examinations for evaluations of posttraumatic stress 
disorder and for sinusitis, each examiner addressed the 
effect the disability had on the Veteran's ability to work. 

On VA examinations in October 2007, in December 2008, and in 
February 2009 to evaluate the other service-connected 
disabilities, the examiners did not address the effect the 
disabilities had on the Veteran's ability to work. 

As there remains a question as to the effect the service-
connected temporomandibular joint syndrome, flat feet, left 
knee disability, migraine headache, and skin diseases have on 
the Veteran's ability to work, further development of the 
record is needed under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran appropriate VA 
examinations to determine the effect 
that temporomandibular joint syndrome, 
flat feet, a left knee disability, 
migraine headache, and skin diseases 
have on the Veteran's ability to work. 

2.  On completion of the above, 
adjudicate the claim for a total 
disability rating for compensation 
based on individual unemployability.  
If the decision remains adverse to the 
Veteran, then provide her a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).
 
